Citation Nr: 0425013	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  99-11 780A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to a separate, compensable rating for a scar 
on the left knee as a residual of a shell fragment wound.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The appellant and his son


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to October 
1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  

During the course of this appeal, the veteran has relocated 
to Pennsylvania, and his claims are now being handled by the 
local RO in Philadelphia.  However, his claims file does not 
contain any recent statement regarding his claims from his 
designated representative of record, which is still the 
Georgia State Department of Veterans Service.  There is a 
notation from the certifying RO in Philadelphia on the March 
2003 Certification of Appeal (VA Form 8) that the veteran's 
service organization has no representative in that field 
office.  The Georgia State Department of Veterans Service has 
been sent copies of all information sent to the veteran and 
he has been apprised of this.  Therefore, due process has 
been satisfied to the extent possible.  If the veteran would 
like to change his representative, he must have the new 
organization he designates complete the necessary paperwork 
(e.g., VA Form 21-22) to document this change.

This case was previously before the Board in April 2003, 
whereupon the Board adjudicated the veteran's claim for an 
increased rating for residuals of a shell fragment wound 
(SFW).  The Board also remanded to the RO his claims for 
service connection for arthritis of multiple joints and for a 
separate, compensable rating for a scar on his left knee, as 
a residual of the SFW, to have him undergo VA medical 
examinations and to comply with the Veterans Claims 
Assistance Act (VCAA).  Unfortunately, still further 
development is required before actually deciding these 
claims.  So, for the reasons explained below, these claims 
are again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As previously mentioned, the Board remanded the veteran's 
claims to the RO in order to obtain VA examinations and VCAA 
compliance.  While the Board acknowledges that the RO 
provided the veteran with adequate VCAA notice in a June 2003 
letter, the Board also points out that the RO failed to 
comply with the Board's directives regarding the 
aforementioned VA examinations.  And this is remandable 
error.  See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the veteran's claim of entitlement to service 
connection for arthritis of the multiple joints, the Board 
points out that the veteran claimed service connection for 
arthritis of his left and right feet, left and right ankles, 
left and right hips, right knee, and spine, as was noted on 
page 17 of the April 2003 remand, and that the Board 
requested a VA examination regarding this claim.  The Board 
requested that he be examined, as he had reported that his 
arthritis of the left knee, due to his service-connected left 
knee disorder, caused or contributed to arthritis of his 
other joints, and that he injured his back and his left or 
right hip during service.  In particular, the Board indicated 
that his service medical records (SMRs), history, and current 
complaints were to be reviewed by the examiner, and that the 
examiner undertake a comprehensive clinical evaluation and 
diagnostic testing, including, if necessary, X-rays to 
indicate which joints were actually affected by arthritis.

The RO, however, failed to ensure that the VA examiner in 
April 2004 followed the directives of the Board.  In this 
regard, the Board notes that the VA examiner stated that the 
veteran did not report having arthritis of multiple joints at 
the April 2004 examination or at a previous, January 2000 VA 
examination.  The VA examiner also stated that he would not 
pursue the issue as the disorder did not exist and that he 
had nothing to add to the January 2000 VA examination report, 
although an addendum noted that the veteran had traumatic 
arthritis of the left knee.  Nonetheless, the VA examiner, 
and by extension, the RO, missed the point.  The VA examiner 
failed to follow the instructions as provided by the Board in 
its remand, which was to obtain a comprehensive clinical 
examination and diagnostic testing to determine which, if 
any, of the joints previously claimed as arthritic by the 
veteran actually were affected by arthritis, and to further 
indicate whether his affected joints, if any, were related to 
his military service, including via his 
service-connected residuals of a shell fragment wound of the 
left knee.

Furthermore, the Board observes that the RO failed to comply 
with the directives of the Board regarding the veteran's 
claim for a separate compensable rating for scarring on his 
left knee as a residual of the SFW to this extremity.  While 
the Board accepts that it should have provided the RO with 
all of the applicable former and current rating criteria for 
rating skin disorders, the Board also notes that the VA 
examiner, and by extension, the RO did not consider all of 
the applicable rating criteria in examining the veteran.  The 
VA examination in April 2004 only indicated the size and 
location of the veteran's scar, as well as noted that the 
scar was atrophic, nontender, and unaffixed to underlying 
structures.  While the Board acknowledges that the addendum 
in May 2004 states that there was no indication that the 
veteran's scar was painful, the Board also notes that such a 
finding appears to have been made without the veteran being 
present.  Likewise, the VA examination report and addendum do 
not indicate whether he had loss of skin, limitation of 
motion, poor nourishment of the scar, repeated ulceration, or 
instability of the scar.  The VA examiner also failed to 
comment on whether the veteran's left knee scar causes 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7801-7805 (2002 & 2003).  This type of information is 
required to properly rate this condition.

These VA medical examinations were requested as required by 
38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 3.159(c)(4) (VA has 
an affirmative duty to obtain an examination of the claimant 
at VA health-care facilities if the evidence of record does 
not contain adequate evidence to decide a claim).  As such, 
the veteran must be scheduled for additional orthopedic and 
dermatology VA examinations, as a remand by the Board confers 
on the veteran, as a matter of law, the right to compliance 
with remand orders.  See Stegall, 11 Vet. App. at 271.



Similarly, while it appears the RO considered some of the new 
criteria in evaluating the severity of the veteran's left 
knee scarring, the RO has not yet provided him with a copy of 
the new criteria for rating skin disorders.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  But see also Kuzma v. Secretary of 
Veterans Affairs, No. 03-7032 (Fed. Cir. Aug. 25, 2003) 
(Section 3(a) of the VCAA (codified at 38 U.S.C.A. § 5103(a)) 
does not apply retroactively and Karnas v. Derwinski, 
1 Vet. App. 308 (1991) and Holiday v. Principi, 
14 Vet. App. 280 (2001) are overruled to the extent they 
conflict with Supreme Court and Federal Circuit Court binding 
authority).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to any further adjudication of 
the claims, review the claims file and 
ensure that all notification and 
development required by the VCAA is 
completed in accordance with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  This includes written notice of 
the evidence, if any, the veteran is 
expected to provide in support of his 
claims and the evidence, if any, the RO 
will obtain for him.  Also advise him 
that he should submit any relevant 
evidence in his possession concerning his 
claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

2.  Schedule another VA orthopedic 
examination to determine the nature, 
severity, and etiology of the veteran's 
arthritis of the multiple joints, 
including arthritis of the feet, ankles, 
hips, right knee, and spine.  Review all 
records associated with the claims file.  
Conduct all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner, including x-rays, 
to determine which joints are affected by 
arthritis.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  

Based on this review, please indicate 
whether any service medical records or 
post-service medical evidence indicates 
the veteran's arthritis of multiple 
joints, as variously described, is 
related to his military service, 
including his service-connected residuals 
of a shell fragment wound of the left 
knee.  The examiner should indicate 
whether any current arthritis of multiple 
joints is proximately due to or the 
result of his service-connected residuals 
of a shell fragment wound of the left 
knee or if any current arthritis of 
multiple joints is aggravated by his 
service-connected left knee disorder.  
This determination should take into 
consideration his medical, occupational, 
and recreational history prior to, during 
and since his active service.  The basis 
for the examiner's opinion should be 
fully explained with reference to 
pertinent evidence in the record.  If an 
opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  The report should be typed for 
clarity.

3.  Also schedule the veteran for another 
VA dermatology examination to obtain a 
medical opinion concerning the severity 
of his scarring of the left knee 
as determined by both the former and 
revised rating criteria.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 
(2002 & 2003).  Conduct all testing and 
evaluation necessary to make this 
important determination.  The examiner 
should specifically comment on the size 
of the affected area; whether there are 
any scars and, if so, whether they are 
tender, painful, or productive of 
limitation of function; whether there is 
tissue or skin loss; whether there were 
changes in the pigmentation of the 
veteran's skin; and whether the disorder 
causes exfoliation, exudation, or 
itching.

*The RO should contemporaneously provide 
the examiner with a copy of the new 
rating criteria for evaluating skin 
disorders.

4.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the benefits sought are not granted to 
the veteran's satisfaction, send him and 
his representative, if any, a 
supplemental statement of the case and 
give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




